DETAILED ACTION
Response to Arguments
Applicant's arguments filed 18 MAR 21 have been fully considered but they are not persuasive.
Applicant’s assertion that US 2016/0033219 to “Meier does not disclose or teach a charging handle guideway,” notwithstanding, at ¶ 11 of the previous office action, the examiner asserted that “in view of charging handle 1310 … such [presumably, a handguard charging handle latch retaining slot, a charging handle housing, and/or a charging handle guideway] are either shown or sufficiently anticipated.”
Figure 2 of Meier clearly shows charging handle 1310, while Fig. 1 shows such protruding from the firearm and clearly within a forward-most portion of a slot extending rearwardly.  Meier discloses that charging handle 1310 locks gas piston 1240 to bolt carrier 1330, see, e.g., Fig. 9A and ¶ [0065], and further discloses therein piston 1240 pushing bolt carrier 1330 rearwardly after firing a round, and recoil spring 1250 returning piston 1240 and bolt carrier 1330 to the forward-most position to complete the cycle.
Because handle 1310 extends beyond the periphery of the firearm, because such locks piston 1240 to bolt carrier 1330 within the firearm, and because the piston and bolt carrier are disclosed as cycling rearwardly and forwardly, whether the slot is clearly shown, such must inhere, lest handle 1310 be broken by firing the firearm or prevent cycling the firearm owing to handle 1310 impeding rearward motion of the bolt carrier.  Thus, at least a slot and/or guideway is sufficiently disclosed by Meier.
Note that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 
Thus, the rejection(s) in view of Meier must stand.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meier.
Re: claim 1, Meier discloses the claimed invention including a combined firearm receiver and rail comprising: a handguard rail 1130, e.g., Figs. 2 and 10B; and a receiver housing 1110 disposed within the handguard rail, wherein the handguard rail comprises a charging handle guideway (see explanation above), and wherein a combined cross-sectional thickness of the handguard rail and the receiver housing is such that the receiver housing does not protrude through the handguard rail, as shown.
Re: claim 2, Meier further discloses wherein the receiver housing further comprises an integral barrel trunnion (including pivot holes 1114, e.g., Fig. 3A).
Re: claim 3, Meier further discloses further comprising a dust cover 1120 secured to at least one of the handguard rail and the receiver housing.
Re: claim 4, Meier fairly discloses wherein the handguard rail is mechanically secured to the receiver housing.
Re: claim 5, Meier further discloses wherein the mechanical securing is one of a screw, a bolt, a quick detach latch, a clasp, a spring-loaded button, a press-fit, and combinations thereof, at ¶ [0052].

Claim Rejections - 35 USC § 103
Claims 6 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Meier.
Re: claim 6, Meier fairly discloses wherein a rear portion of at least one of the handguard rail and the receiver housing defines a slotted cross-sectional area (because the receiver housing is received within the handguard rail, there must be some form of slot or groove or channel compatible with accepting such), except for the area being octagonal.  It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Here, there is no evidence that the area being octagonal serves any mechanical function, i.e., is other than ornamentation.
Re: claims 7 and 8, whether disclosed by Meier, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a magnesium or polymeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Re: claim 9, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
Alternatively, the claim may be further treated on the merits as product-by-process type claim.  See MPEP § 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  Here, Meier fairly anticipates, whether the methods of production are expressly disclosed.
Re: claim 10, Meier further discloses wherein the handguard section extends from a rear portion of the handguard rail to an area over a barrel of the firearm, as shown.  With respect to the amended portion, see previous office action for explanation as to how this is met by Meier.
Re: claim 11, Meier fairly discloses the handguard rail being continuous, as shown and/or explained in the previous office action.  Whether Meier expressly articulates such being a Picatinny rail, it would have been obvious to one of ordinary skill in the art at the time of invention to select a Picatinny rail, since the equivalence of mounting rails for their use in the firearm art and the selection of any known equivalents to Picatinny (MIL-STD-1913), such as a Weaver rail, would be within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 13 – 22 have been allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
29-Apr-21